COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-10-00268-CV
                                                §
 IN THE INTEREST OF                                                 Appeal from
                                                §
 E.K.S. AND B.P.H., IV, CHILDREN.                                109th District Court
                                                §
                                                             of Andrews County, Texas
                                                §
                                                                   (TC # 18,037)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice.


November 30, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.